Exhibit PRESS RELASE deltathree and D4 Holdings Close Stock Purchase Transaction New York, NY – February 12, 2009 – deltathree, Inc. (OTCBB: DDDC.OB), a leading provider of Voice over Internet Protocol (VoIP) hosted communications solutions for resellers, end-users and service providers worldwide, and D4 Holdings, LLC today announced that D4 Holdings has purchased a controlling interest in deltathree.D4 Holdings is a private investment fund whose ownership includes the owners of ACN, Inc., the world’s largest direct selling telecommunications company, which offersa broad range of telecommunications services in 20 countries in North America, Europe and the Asia-Pacific region. Mr. Effi Baruch, Chief Executive Officer and President of deltathree, stated, “The successful closing of D4 Holdings’investment in deltathree aligns the company with a key strategic investor whose owners have extensive expertise and reach in the global telecommunications sector and provides the company with an immediate capital infusion. We see tremendous opportunities to match deltathree’s comprehensive portfolio of global VoIP offerings and solutions with the international marketing and distribution capabilities available to D4 Holdings, including ACN, Inc. On behalf of the deltathree team, I look forward to collaborating closely with the D4 Holdings team as we look to leverage together the opportunities we see for delivering high quality, next generation VoIP solutions to customers worldwide.” Mr.
